Exhibit 10.2

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (“Second Amendment”) is entered into by and
between P&L BARRETT, L.P. (“Landlord”) and CRYOLIFE, INC. (hereinafter referred
to as “Tenant”), as of the date hereinafter set forth.

W I T N E S S E T H:

WHEREAS, Amli-Land Development-I Limited Partnership (“Amli”) and Tenant entered
into that certain Lease having an effective date of April 14, 1995, concerning
certain buildings, improvements and appurtenances, located at 1655 Roberts
Boulevard, Kennesaw, Georgia 30144, in Cobb County, Georgia, as amended, as more
particularly described therein (“Lease”);

WHEREAS, Landlord purchased the buildings from Amli and the Lease was assigned
by Amli to Landlord and Landlord has succeeded to Amli’s position as landlord;

WHEREAS, the parties hereto desire to amend the Lease as hereinafter provided;

NOW THEREFORE, for and in consideration of the premises, Ten Dollars ($10.00) in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. The statements set forth in the preamble herein above are hereby incorporated
herein by reference as if totally set forth herein.

2. Capitalized terms used herein shall have the meaning as defined in the Lease
unless otherwise defined herein.

3. The Lease is hereby amended whereby the Term is extended for six
(6) additional years through March 31, 2022 (“Extended Term”). Notwithstanding
anything to the contrary contained in the Lease, the defined term, “Termination
Date” shall be March 31, 2022.

4. The Lease is hereby amended whereby during the remaining Term and the
Extended Term the Base Rent shall be as follows:

 

1



--------------------------------------------------------------------------------

Term

  

Per/SF

04/01/2010 - 03/31/2011

   $11.15

04/01/2011 - 03/31/2012

   $11.37

04/01/2012 - 03/31/2013

   $11.60

04/01/2013 - 03/31/2014

   $11.83

04/01/2014 - 03/31/2015

   $12.17

04/01/2015 -03/31/2016

   $12.31

04/01/2016 - 03/31/2017

   $12.56

04/01/2017 -03/31/2018

   $12.81

04/01/2018 - 03/31/2019

   $13.06

04/01/2019 - 03/31/2020

   $13.33

04/01/2020 - 03/31/2021

   $13.59

04/01/2021 - 03/31/2022

   $13.86

 

  5. The Lease is hereby amended as follows:

Commission. Tenant is represented by Richard Bowers & Co. (“Agent”) and Landlord
agrees to pay the Agent a fee pursuant to a separate Commission Agreement
between Landlord and the Agent.

 

  6. The Lease is hereby amended as follows:

Settlement Agreement. In consideration of the Mutual Release as hereinafter
provided, Landlord, without admitting any liability or wrong doing, agrees to
pay Tenant the amount of $762,000.01 (“Settlement Fee”) in two separate
installments which can be paid in cash. The cash due and payable to Tenant is as
follows:

 

  (a) First payment in the amount of $200,000.00 shall be due and payable upon
the execution of the Second Amendment; and

 

  (b) Second payment in the amount of $562,000.01 shall be due and payable on
April 1, 2016.

 

  7. The Lease is hereby amended as follows:

Mutual Release. In consideration of the payment of the Settlement Fee, Landlord
and Tenant agree as follows:

Tenant does hereby release, acquit, exonerate and forever discharge Landlord and
its respective employees, officers, agents, advisors, trustees, legal
representatives, successors and assigns of and from any and all past, present
and future obligations, liabilities, responsibilities, actions, causes of
actions, debts, suits, contracts, agreements, promises, claims and demands
whatsoever of Tenant, for or on account of or growing or arising from, under,
upon or pursuant to any written or oral agreement, document, instrument or
undertaking made by Landlord with respect, or in any way directly or indirectly
related to the previous dispute over Rent billed, owed, paid or collected.

 

2



--------------------------------------------------------------------------------

Landlord does hereby release, acquit, exonerate and forever discharge Tenant and
its respective employees, officers, agents, advisors, trustees, legal
representatives, successors and assigns of and from any and all past, present
and future obligations, liabilities, responsibilities, actions, causes of
actions, debts, suits, contracts, agreements, promises, claims and demands
whatsoever of Landlord, for or on account of or growing or arising from, under,
upon or pursuant to any written or oral agreement, document, instrument or
undertaking made by Tenant with respect, or in any way directly or indirectly
related to the previous dispute over Rent billed, owed, paid or collected.

8. Tenant at the execution of this Second Amendment, agrees to execute and
deliver a Tenant Estoppel Certificate concerning the Lease, including, but not
limited to, that no defaults exist under the Lease, no disputes exist under the
Lease, verification of terms, dates and conditions of the Lease in the form
attached to the Lease.

9. Notwithstanding anything contained in the Lease, in the event of a conflict
between the Lease and this Second Amendment, the terms of the Second Amendment
shall control. The Lease shall remain in full force and effect except as hereby
amended, and the Landlord and Tenant hereby ratify, affirm, and confirm the
terms of the Lease, as hereby amended.

[Signatures commence on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have set their hands and seals hereunto
and have caused their Second Amendment to be executed by duly authorized
officers thereof, as of this 10th day of May, 2010.

 

LANDLORD:

P&L BARRETT, L.P., a Georgia limited partnership

BY:   P&L Barrett Partner GP, LLC, a Georgia limited liability company, General
Partner By:   /s/ H. Mason Zimmerman Name:   H. Mason Zimmerman Title:   Manager

 

 

Date of Execution

by Landord

5/10/10                

 

TENANT: CRYOLIFE, INC. By:   /s/ Steven G. Anderson Name:   Steven G. Anderson
Title:   President and CEO       (CORPORATE SEAL)

Date of Execution

by Tenant:

5/5/10                

 

4